Title: To James Madison from James Monroe, 19 April 1803
From: Monroe, James
To: Madison, James


No: 3.
Sir
Paris. April 19th. 1803.
I dined yesterday with the Minister of foreign relations in Company with my colleague, Mr. Marbois and others. After dinner Mr. Marbois and myself had much conversation on the Subject of my Mission in which he declared with frankness an earnest desire to adjust every possible cause of variance with us. He assured me that the first Consul had decided to offer us the whole of Louisiana for 100 Millions of Livres, and the assumption on our part of the debt they owe to our Citizens which is estimated at about 20 more: that he authorized him to make that proposal to us and to engage his support of our Claim to the Floridas with Spain: that he did believe he might be prevailed on to accept 60, with the payment of the Debt as above, but not less, and he was fearful from the peremptory tone of the consuls Character, if we did not meet him on the ground proposed he might dismiss the subject from his Mind and with difficulty be brought to take it up again. Mr. Livingston and myself having previously resolved to offer 50 Millions, out of which that debt was to be paid, I adhered to that ground; adding that what had passed ought to be considered as a manifestation of the liberal and confidential spirit with which we were disposed to treat with the first Consul, in a negotiation committed to him, since he Mr. Marbois having produced no powers, and I not being recognised or rather presented to the first Consul, we had dispensed with form. He admitted the liberality of our Conduct, but observed that as he was a Minister of his Government, and I had been received by the Minister of foreign affairs, by order of the Consul, the proceeding was not altogether irregular. It was agreed however by him that we ought not to proceed further till he produced powers. I shall see him today by appointment and go further into the affair with him. I write this in haste for Mr. Petree who sits out in an hour for Rochfort where General Bernadotte waits his arrival. With great respect and esteem, I am your Most obedt. Servt:
Jas. Monroe
 

   
   RC (DNA: RG 59, DD, France, vol. 8); letterbook copy (DLC: Monroe Papers). RC in a clerk’s hand, signed and marked “Triplicate” by Monroe. Docketed by Wagner as received 2 Sept.


